Case 17-12870 Doc 105-3 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 3 Page 1 of 1
   Case 15-12437         Doc 278-25      Piled 09/12/16 Entered 09/12/16 13:11:30                Exhibit 25
                                                 Page 2 of 2

                                                                                                       FILED
                                UNITED
                                 WESTERN
                                          STATES BANKRUPTCY COURT


                                               DISTRICT     OF LOUISIANA
                                                                                                                I 3. 6
                                      SHREVEPORT DIVISION                                                  .,   ‘JRT
                                                                                                 U.S. BXfbP I
                                                                                                          t’t COURT
                                                                                                 TFp (1CTPI1T OF LA
     in re:

                                                            )
                                                                    Chapter 11
     I. GRAVES INSULATION COMPANY, iNC.,                    )
                                                                    Case No. 03-13475
                                                            )
                                     Debtor.                )




                                ORDER DISMISSING CHAPTER 11 CASE

              Upon due consideration of the Motion of Nutmeg Insurance Company and first State

     Insurance Company to Dismiss Chapter 11 Case, dated May 15, 2006; the Court having

     reviewed the Motion and determined that sufficient cause exists to dismiss the case, and that the

     relief requested in the Motion is in the best interest of the Debtor’s creditors and the parties in

     Interest hereto; and it appearing that proper and adequate notice of the Motion and the hearing

     thereon has been given, and no other or further notice is necessary;

              if IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

              1.       The Motion shall be, and hereby is, GRANTED.

              2.       The case styled In re I. Graves Insulation Company. Inc., Case No. 03-13475,

     pending before the Court, is hereby DISMISSED.




                                                           v c
                                                    Honorable StJpen V. Callaway
                                                    United States Bankruptcy Judge




                                                            1f7(

                                                Dte:    (
                                                       _s
    03-13475 #603 Pile 06/19/06 Enter
                   -                                                                            Pg 1 of 1
